DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 7/8/2021 have been entered. 

This communication is a notice of allowability in response to Remarks and Amendments filed on 7/8/2021, Examiner Amendment submitted on 8/31/2021.  Claims 21, 24-28, 30, 33-37, and 39-40 are allowed.


Response to Amendment
The amendment filed on 7/8/2021 cancelled claim 22-23, 31-32.  Claims 1-20 were previously cancelled.  No news claims are added. Claims 21, 26, 27, 28, 30, 33-38, and 39 have been amended.  Examiner Amendment submitted on 8/31/2021 further cancelled claim 29, 38, further amended claim 21, 30, 39.  Therefore, claims 21, 24-28, 30, 33-37, and 39-40 are examined and allowed.                

Applicant’s Examiner amendment to claim 21, 30, and 39 are sufficient to overcome the 35U.S.C 101 and 103 rejections, set forth in the previous office action.  Therefore, Examiner withdraws rejection on claims under 35U.S.C. 101 and 103. 


Terminal Disclaimer
The terminal disclaimer filed 8/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application numbers 14/021386 (now patent 10,496,660), has been reviewed and approved on 8/28/2021.  The terminal disclaimer has been recorded.


Interview Summary
A telephone interview was conducted with Applicant's representative, Mr. Slava Elkin on 8/24/2021, 8/30/2021, and 8/31/2021.  Potential claim amendment and clarification to overcome Alice 101 and 103 rejections were discussed and it was agreed upon the condition for allowance with an Examiner amendment and an approved Terminal Disclaimer. 





Allowable Subject Matter
Claims 21, 24-28, 30, 33-37, and 39-40 are deemed to be allowed in light of the Examiner Amendments filed on 8/31/2021, and the approved terminal disclaimer on 8/28/2021.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a conversation with Mr. Elkin on 8/31/2021.

21.	(Currently Amended) A method comprising:
receiving, by one or more processors, from respective client devices accessing a resource, interaction data captured via a first script included in the resource and configured to execute on the respective client devices;
maintaining, by the one or more processors, based on the interaction data, in one or more data structures, a first metric of a first content item slot on the resource based on a first number of times the first content item slot was viewed or interacted with;
maintaining, by the one or more processors, based on the interaction data, in the one or more data structures, a second metric of a second content item slot on the resource based on a second number of times the second content item slot was viewed or interacted with;
determining, by the one or more processors, a first priority of the first content item slot and a second priority of the second content item slot based on a comparison of the first metric 
generating, by the one or more processors, a second script, wherein the second script causes the client device to modify the first priority and the second priority based on a direction of scrolling received from an input device of the client device;
receiving, by the one or more processors, from a client device, a request to access the resource;
selecting, by the one or more processors, based on one or more content selection parameters used to select content items for display on the resource and responsive to the request, a first content item and a second content item for display on the resource; 
assigning, by the one or more processors, based on the first priority of the first content item slot determined based on the first metric of the first content item slot, the first content item to the first content item slot located in a first location on the resource;
assigning, by the one or more processors, based on the second priority of the second content item slot determined based on the second metric of the second content item slot, the second content item to the second content item slot located in a second location on the resource, the second location different from the first location; and
transmitting, by the one or more processors, to the client device responsive to the request, (i) data to effect display of the first content item in the first content item slot, (ii) [[and]] data to effect display of the second content item in the second content item slot, and (iii) the second script to effect display of the first content item in the second content item slot and effect display of the second content item in the first content item slot.
22.	(Canceled) 
23.	(Canceled) 
24.	(Previously Presented) The method of claim 21, wherein the interaction data comprises data indicative of a direction of scrolling.
25.	(Previously Presented) The method of claim 21, wherein the interaction data comprises data indicative of a viewable area of the resource.

receiving, at the one or more processors, client data associated with the client device, wherein the first priority of the first content item slot and the second priority of the second content item slot are further based on the client data associated with the client device.
27.	(Previously Presented) The method of claim 21 further comprising:
storing, by the one or more processors, the first priority, the second priority and a referral query, wherein the first priority and the second priority are associated with the referral query.
28.	(Previously Presented) The method of claim 21, wherein selecting the first content item and the second content item further comprises:
determining, by the one or more processors, a first rank of the first content item and a second rank of the second content item; and 
selecting, by the one or more processors, the first content item for display in the first content item slot and the second content item for display in the second content item slot based on the priorities and the ranks of the first content item and the second content item.
29.	(Cancelled).
30.	(Currently Amended) A system comprising:
one or more processors coupled to memory, the one or more processors configured to:
receive, from respective client devices accessing a resource, interaction data captured via a first script included in the resource and configured to execute on the respective client devices;
maintain, based on the interaction data, in one or more data structures, a first metric of a first content item slot on the resource based on a first number of times the first content item slot was viewed or interacted with;
maintain, based on the interaction data, in the one or more data structures, a second metric of a second content item slot on the resource based on a second number of times the second content item slot was viewed or interacted with;
determine a first priority of the first content item slot and a second priority of the second content item slot based on a comparison of the first metric and the second metric, 
generate a second script that causes the client device to modify the first priority and the second priority based on a direction of scrolling received from an input device of the client device;
receive, from a client device, a request to access the resource;
select, based on one or more content selection parameters used to select content items for display on the resource and responsive to the request, a first content item and a second content item for display on the resource; 
assign, based on the first priority of the first content item slot determined based on the first metric of the first content item slot, the first content item to the first content item slot located in a first location on the resource;
assign, based on the second priority of the second content item slot determined based on the second metric of the second content item slot, the second content item to the second content item slot located in a second location on the resource, the second location different from the first location; and
transmit, to the client device responsive to the request, (i) data to effect display of the first content item in the first content item slot, (ii) [[and]] data to effect display of the second content item in the second content item slot, and (iii) the second script to effect display of the first content item in the second content item slot and effect display of the second content item in the first content item slot.
31.	(Canceled) 
32.	(Canceled) 
33.	(Previously Presented) The system of claim 30, wherein the interaction data comprises data indicative of a direction of scrolling.
34.	(Previously Presented) The system of claim 30, wherein the interaction data comprises data indicative of a viewable area of the resource.

36.	(Previously Presented) The system of claim 30, wherein the one or more processors are further configured to store, in a memory module, the first priority, the second priority and a referral query, wherein the first priority and the second priority are associated with the referral query.
37.	(Previously Presented) The system of claim 30, wherein selecting the first content item and the second content item further comprises:
determining, by the one or more processors, a first rank of the first content item and a second rank of the second content item; and 
selecting, by the one or more processors, the first content item for display in the first content item slot and the second content item for display in the second content item slot based on the priorities and the ranks of the first content item and the second content item.
38.	(Cancelled).
39.	(Currently Amended) A non-transitory computer readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
receiving, from respective client devices accessing a resource, interaction data captured via a first script included in the resource and configured to execute on the respective client devices;
maintaining, based on the interaction data, in one or more data structures, a first metric of a first content item slot on the resource based on a first number of times the first content item slot was viewed or interacted with;
maintaining, based on the interaction data, in the one or more data structures, a second metric of a second content item slot on the resource based on a second number of times the second content item slot was viewed or interacted with;

generating, by the one or more processors, a second script, wherein the second script causes the client device to modify the first priority and the second priority based on a direction of scrolling received from an input device of the client device;
receiving, from a client device, a request to access the resource;
selecting, based on one or more content selection parameters used to select content items for display on the resource and responsive to the request, a first content item and a second content item for display on the resource; 
assigning, based on the first priority of the first content item slot determined based on the first metric of the first content item slot, the first content item to the first content item slot located in a first location on the resource;
assigning, based on the second priority of the second content item slot determined based on the second metric of the second content item slot, the second content item to the second content item slot located in a second location on the resource, the second location different from the first location; and
transmitting, to the client device responsive to the request, (i) data to effect display of the first content item in the first content item slot, (ii) [[and]] data to effect display of the second content item in the second content item slot, and (iii) the second script to effect display of the first content item in the second content item slot and effect display of the second content item in the first content item slot.
40.	(Previously Presented) The non-transitory computer readable medium of claim 39, wherein the interaction data comprises data indicative of at least one of: whether the first content item or the second content item slot was viewed, a direction of scrolling, and a viewable area of the resource.
 


Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance

Applicant’s Examiner amendment submitted on 8/31/2021 are deemed to be persuasive as the combination of elements, as a whole, recite the specific way of serving content items in content slots on the webpage, and thus integrated in a practical application in computer-related technology to overcome Alice 101 rejection.

After reviewing the Applicant’s disclosure as well as the amended claimed limitations that are included in the pending claim language, it is clear to the Examiner that the steps being performed go beyond the limitations and simple implementation of an abstract idea. The claimed invention integrates the judicial exception into a practical application. 

Applicant’s Specification [0011, 0025, 0049] notes that generating a script to modify the order as users interacting with the resource with similar referral query locations may tend to scroll to the location of the referral query location and proceed to scroll downward while rarely scrolling upward. Accordingly, a content item slot that is located further in proximity from the referral query location, but downward from the referral query location may have an increased rank based on the output of the predictive model compared to a content item slot that is located nearer in proximity to the referral query location, but upward from the referral query location.



Additionally, upon further search, and for the reasons presented by Applicant, claims 21, 24-28, 30, 33-37, and 39-40 are deemed to be allowable over the prior art of record.

The invention is to select and display relevant content items from different sources in close proximity to a location of a referral query on a resource based on interaction data indicate of a direction of scrolling.

The prior art made of record cited or referenced is considered pertinent to applicant’s disclosure.
Regan et al. (US 2013/0019202),
Konig et al. (US 2012/0158705), 
Mayer (US 2008/0177994), 
Huber et al. (US 2005/0137958), and 
Sender at el. (US 2003/0149618). 
The Examiner notes that the closet prior art of Regan (US 2013/0019202) describes displaying results from multiple search engines concurrently on a display which employs a carousel metaphor, in which each search engine from which results were received occupies a slot.  The slots corresponding to search engines provided by sports-related websites may be displayed most prominently by, for example, placing the corresponding slots in the center of the carousel, toward the left, or in any other suitable position.  The slots corresponding to the search engines provided by celebrity-related websites may, for example, be placed in slots that are deemed less prominent than those corresponding to the sports-related websites, followed by the slots corresponding to general-purpose search engines.  In some embodiments, the less prominent slots may be visible when the results are initially presented, whereas in other embodiments they may not, so that the user may need to take an action (e.g., scroll) to view the results for those slots.  However, Regan does not explicitly suggest generating a script to modify the first priority/second priority based on the direction of scrolling received form an input device of the client device and changing the way of placing content items into content slots accordingly.

Mayer (US 2008/0177994) teaches dragging preferably these objects or prototype objects into position and then preferably can be for example changed on the spot for example by fast scrolling over a preferably large number of objects of that prototype or sub-prototype, etc., so that preferably the object changes immediately in view, 
objects, such as for example leaves, branches, flowers in the plants category, 
car elements in the vehicles category, etc.  However, Mayer is silent about generating a script to modify the first priority/second priority based on the direction of scrolling received form an input device of the client device and thus changing the way of placing content items into content slots.

Konig et al. (US 2012/0158705) describes ranking results for such queries are (i) the geographic distance of the result business from the user's location and (ii) a measure of its popularity (such as the current weather, time, or personalization features).         Konig further discloses distance functions, including geographic business distance (e.g., measured in kilometers) and categorical business distance that reflects how similar two 
businesses are in terms of their business purpose. However, Konig fails to teach or suggest “(iii) the second script to effect display of the first content item in the second content item slot and effect display of the second content item in the first content item slot” as recited by amended claim 1. 

Additionally, the Examiner has conducted an NPL (Non-Patent Literature) search, and the other reference the Examiner considered is “A Proposal of a Web-page Layout Optimization Method for Multimodal Browsing Sizes”, by N. Funabiki, Y. Isshiki, Megumi Isogai and T. Nakanishi, 2009 IEEE 13th International Symposium on Consumer Electronics, 2009, pp. 894-898, doi: 10.1109/ISCE.2009.5156917.

The NPL describes the delivery of the Web page fit to any browsing size under multimodal browsing sizes, the function of dynamically changing the Web-page layout according to the current size should be incorporated into the page itself. 
In this technique, the width of a content is specified by the relative value to the browsing width. Thus, the width of a content is dynamically adjusted by the width of the browsing window. When the browsing size is small, the screen scroll operation is necessary to look at the main content of the page. The small screen rendering function allows the user to see the Web page without using the scroll operation in the horizontal direction by reconfiguring the Web-page layout so as to fit to the width of the browsing size. However, the long scroll operation in the vertical direction may be necessary to look at the main content of the page, because it does not consider the priority of the contents.
However it fails to disclose and/or suggest the possible allowable subject matter of the claimed invention. 

None of the cited art of record teaches or suggests the method of “generating, by the one or more processors, a second script, wherein the second script causes the client device to modify the first priority and the second priority based on a direction of scrolling received from an input device of the client device”;






None of the prior art of record remedies the deficiencies found in the prior art noted above. Wherein the novelty is not in one limitation but rather in the combination of all limitations. Neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art, provide any reasonable rational to combine prior art teaching. When taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features, nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modifications would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

As such, Claims 21, 24-28, 30, 33-37, and 39-40 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN M LI/Primary Examiner, Art Unit 3681